Citation Nr: 1526739	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability prior to April 26, 2012.

2.  Entitlement to an initial rating in excess of 50 percent for major depression with insomnia.

3.  Entitlement to service connection for a left leg disability. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability. 

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2006 to April 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a June 2011 rating decision issued by the RO in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg.  

The Veteran requested to appear at a videoconference hearing before the Board and was notified in a September 2014 letter that the hearing was scheduled for October 28, 2014.  In October 2014, the Veteran's representative withdrew the hearing request.  The Board will therefore proceed with a decision in this case. 

Also in October 2014, the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2014).

In an October 2013 statement, the Veteran filed claims for entitlement to service connection for osteoarthritis of the right wrist and hand.  These issues have been raised by the record, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased initial rating for major depression, entitlement to service connection for PTSD, and entitlement to a temporary total rating and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment with forward flexion that most nearly approximates 60 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks but less than 6 weeks.  

2.  The Veteran's low back disability manifests neurological impairment of the left lower extremity that most nearly approximates moderate incomplete paralysis of the femoral nerve.

3.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the femoral nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for orthopedic impairment from the service-connected low back disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for service connection and a separate 20 percent rating, but not higher, for neurological impairment of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.

3.  The criteria for service connection and a separate 10 percent rating, but not higher, for neurological impairment of the right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back disability, characterized as L4-5 herniated nucleus pulposus with L5 root compression, degenerative disc disease, L4-L5 lumbar laminectomy and fasectomy with scar, was granted in the November 2009 rating decision on appeal.  An initial 10 percent evaluation was assigned effective April 22, 2009.  In a May 2012 rating decision, an increased 40 percent evaluation was assigned for the service-connected low back disability effective April 26, 2012.  The Veteran stated in a June 2012 substantive appeal that he did not wish to appeal the assignment of the increased 40 percent rating, and the Board will therefore limit its consideration of the orthopedic aspect of the disability to the appropriate rating before April 26, 2012.  The Veteran contends that an initial rating in excess of 10 percent is warranted prior to April 26, 2012 as his low back disability manifested severe pain and limitation of motion.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The 10 percent rating in effect for the Veteran's low back condition prior to April 26, 2012 was assigned under Diagnostic Code 5242 for degenerative arthritis of the spine and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Veteran's service-connected low back disorder also specifically includes degenerative disc disease.  The criteria pertaining to intervertebral disc syndrome are therefore for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Board finds that an increased 20 percent evaluation is warranted for orthopedic impairment associated with the service-connected low back disability during the period prior to April 26, 2012.  With respect to range of motion of the lumbar spine, the Veteran's most limited motion was demonstrated during a July 2008 Medical Board Evaluation (MEB) examination.  At that time, forward flexion measured to 47 degrees.  The Veteran's range of motion was slightly improved by November 2008, when a Physical Evaluation Board (PEB) report noted forward flexion to 55 degrees and a combined range of motion to 140 degrees.  Post-service records demonstrate similar levels of thoracolumbar motion: flexion was measured to 60 degrees during a physical therapy consultation at the Orlando VA Medical Center (VAMC) in June 2009.  The Veteran also manifested flexion to 63 degrees during a March 2009 VA examination with a combined range of motion to 150 degrees.  After review of the record as a whole, the Board finds that flexion of the Veteran's thoracolumbar spine most nearly approximates 60 degrees throughout the relevant claims period.  This level of restricted motion is contemplated by a 20 percent disability evaluation under the general rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis or forward flexion that most nearly approximates 30 degrees.  As noted above, the Veteran's most limited spinal motion is properly contemplated by a 20 percent evaluation.  The Board has considered whether an increased rating is appropriate based on functional factors, but notes that during the March 2009 VA examination the Veteran did not experience any additional loss of motion following repetitive testing.  There was some objective evidence of pain during range of motion testing, but the Veteran's low back pain was characterized as moderate by the VA examiner.  Additionally, while VAMC treatment records document reports of the Veteran needing assistance with bathing and dressing, during an August 2009 physical therapy session he also stated that he was able to swim and go to the gym.  The service-connected back condition has clearly resulted in some functional impairment, but the evidence does not establish impairment that is consistent with an additional decrease in range of motion such that the disability most nearly approximates the criteria associated with a 40 percent evaluation.  Therefore, even with consideration of functional factors, the Board finds that the Veteran's low back disability most nearly approximates the criteria associated with a 20 percent rating, but not higher.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

In this case, the record does not establish that the Veteran has been prescribed the required amount of bedrest for an increased rating.  The Veteran reported during the March 2009 VA examination that he was ordered to bedrest for two to three days by a doctor several weeks earlier, but service, private, and VA treatment records do not document this period of bedrest.  In any event, an increased 40 percent rating under Diagnostic Code 5243 requires incapacitating episodes having a total duration of at least four weeks but less than six weeks.  The three days of bedrest reported by the Veteran are clearly below this level.  Additionally, there is no other medical or lay evidence of bedrest during the claims period.  Thus, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 4 to 6 weeks during the claims period.  An increased rating under the formula for rating intervertebral disc syndrome is not warranted.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling throughout the period prior to April 26, 2012.  While a rating in excess of 20 percent is not warranted for the orthopedic component of this disability, the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate compensable ratings are warranted for the Veteran's neurological impairment of the lower extremities under Diagnostic Code 8526 for incomplete paralysis of the anterior cural nerve (femoral).  The Veteran has complained of radiating pain and weakness of the left lower extremity since his original in-service back injury.  Treatment records also document diagnoses of lumbar radiculopathy throughout the claims period dating from August 2007.  The Veteran's left lower extremity symptoms have been consistently more severe than those on the right, but there is clear medical and lay evidence of bilateral lower extremity involvement.  

The Board finds that a separate 20 percent evaluation is warranted for moderate neurological impairment of the left leg.  As noted above, the Veteran has complained of radiating pain and numbness of the left leg throughout the claims period.  The April 2012 VA examiner specifically characterized the Veteran's pain and paresthesias as moderate and diagnosed moderate left radiculopathy.  The examiner also identified the specific nerve involved as the femoral nerve.  Although June 2007 and April 2009 nerve conduction studies were negative for evidence of left lower extremity radiculopathy, the July 2008 MEB report includes a finding that intermittent nerve root irritation may not be present on EMG studies.  The Board also notes that private and VA neurological examinations of the lower extremities throughout the claims period have often been negative with full sensory, vibratory, and reflex sense.  Therefore, the Veteran's neurological impairment of the left lower extremity most nearly approximates moderate and a 20 percent separate rating throughout the claims period.  

With respect to the right lower extremity, the Veteran reported experiencing pain and numbness since November 2007 when he complained of bilateral leg weakness with decreased sensation.  The April 2012 VA examiner did not diagnose right leg radiculopathy, but did record the Veteran's lay complaints of mild numbness in the right lower extremity.  A private orthopedist specifically noted that the Veteran experienced greater symptoms in the left leg as compared to the right.  The Board therefore finds that a separate 10 percent rating is warranted for the Veteran's neurological impairment of the right lower extremity that most nearly approximates mild under Diagnostic Code 8526.  

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment prior to April 26, 2012.  Separate ratings are also warranted for neurological impairment of the bilateral lower extremities with a 20 percent evaluation for the left leg and a 10 percent evaluation for the right leg.  The Board observes that the assignment of a separate rating for neurological impairment of the left leg is a complete grant of the claim for entitlement to service connection for a left leg disability currently on appeal.  As noted above, the record establishes that the Veteran manifests a chronic left leg condition etiologically related to his service-connected low back disability.  See 38 C.F.R. § 3.310.  Thus, the grant of a separate rating for left leg radiculopathy includes an award of service connection for the Veteran's claimed left leg condition. 

The Board has also considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His low back disorder is manifested by symptoms such as back pain, reduced range of motion, and radiating pain and numbness to the bilateral lower extremities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for an increased rating for a low back disability, the Veteran initiated an appeal regarding the disability evaluation assigned following an award of service connection.  The claim for service connection for the low back disability is now substantiated and the filing of a notice of disagreement (NOD) as to the November 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2012 SOC set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for his service-connected low back condition.

Turning to the service connection claim on appeal, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim for service connection for a left leg disability.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records. Additionally, the Veteran was provided VA examinations in March 2009 and April 2012 to determine the severity of his service-connected low back disability and any associated neurological impairment.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 20 percent, but not higher, for orthopedic impairment from a low back disability prior to April 26, 2012 is granted.

Entitlement to service connection and a separate 20 percent rating, but not higher,
for neurological impairment of the left lower extremity is granted.

Entitlement to service connection and a separate 10 percent rating, but not higher,
for neurological impairment of the right lower extremity is granted.


REMAND

The Veteran contends that service connection is warranted for PTSD as it was incurred due to combat stressors during his active duty service in Iraq.  The Board finds that additional development is necessary to comply with VA's duty to assist the Veteran in substantiating his claim.  The remaining claims on appeal (an increased initial rating for major depression, a temporary total rating, and TDIU) are inextricably intertwined with the claim for service connection for PTSD and are also remanded.  

Service treatment records and clinical records from the San Juan VAMC document references to private psychiatrists who treated the Veteran's major depression and diagnosed PTSD.  Records from these providers are not included in the claims file.  
VA has a duty to obtain relevant records of treatment reported by private physicians and a remand is therefore required to obtain records from the Veteran's private psychiatrists.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In October 2014, the Veteran provided a statement of the in-service combat stressors that form the basis of his claimed PTSD.  VA previously found in an April 2009 memorandum that the Veteran had not submitted sufficient information of his stressors to require verification from the Joint Services Records Research Center (JSRRC).  However, the October 2014 statement provided by the Veteran includes sufficient detail (including the Veteran's statements regarding his unit's exposure to frequent artillery fire) to trigger VA's duty to verify his stressors.  The Board also observes that the Veteran's DD-214 confirms that he served in Iraq in a "designated imminent danger pay area."

The Veteran should also be provided a new VA examination to clarify his diagnosed psychiatric conditions-to include whether he now meets the criteria for a diagnosis of PTSD-and to determine the current severity of his major depression.   The Veteran was last examined by VA in March 2012, but evidence added to the record since that date includes a diagnosis of PTSD related to combat service stressors and indicates worsening of the service-connected major depression.  A new VA examination and medical opinion are therefore required by the duty to assist.  

Finally, the Veteran has raised a claim for TDIU.  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106  (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  While a TDIU is part of the Veteran's claim for an increased rating currently on appeal, the AOJ has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).   Therefore, the claim for TDIU must be remanded for development and initial adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding his claim for entitlement to a TDIU.  Also request that he complete and submit a TDIU application (VA Form 21-8940).

2.  Obtain translations of any Spanish language documents in the claims file, including the records of the Veteran's May 2009 to June 2009 hospitalization at San Juan Capestrano Hospital in Puerto Rico. 

3.  Provide the Veteran medical release forms and ask that he return them to allow VA to request treatment records from his private psychiatrists, including Dr. Juncos and Dr. Edgardo Rodriguez.

If properly executed release forms are received, obtain all available records from the physicians and facilities identified by the Veteran.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

4.  Forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and request that it corroborate them. If additional information is necessary to verify the stressors, request this additional information from the Veteran.

5.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service in Iraq.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

c)  Regarding the service-connected major depression, the examiner should identify all current manifestations of the disorder, to include the current degree of social and occupational impairment.  In addition, the examiner should provide a global assessment of functioning score (GAF) with a full explanation of the significance of the score assigned.  

d)  Determine the impact of all diagnosed psychiatric disorders etiologically related to active duty service on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

6.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

7.  If the benefits sought on appeal are not fully granted, issue a SSOC on all claims on appeal, including entitlement to TDIU, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


